ORDER

PER CURIAM:
AND NOW, this 31st day of January, 2003, upon consideration- of the Report and Recommendations of the Disciplinary Board dated November 21, 2002, it is hereby
ORDERED that RAMON R. OBOD.be and he is SUSPENDED from the Bar of this Commonwealth for a period of one year, retroactive to March 19, 2001, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice NIGRO dissents and would suspend respondent for a period of two years.